Citation Nr: 1019621	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
macular microhole, left eye with associated operculum.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, left middle finger sympathectomy


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2007.

The issues of entitlement to service connection for a right 
eye disability and entitlement to service connection for 
headaches, both secondary to the Veteran's service-connected 
left eye disability, have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to an evaluation in excess of 10 
percent for macular microhole, left eye with associated 
operculum is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for 
residuals of left finger sympathectomy, which is rated by 
analogy to amputation of the long finger.  

2.  The Veteran's residuals, left middle finger sympathectomy 
does not, in and of itself, result in frequent or excess 
hospitalizations, prevent gainful employment or otherwise 
cause extraordinary impairment.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 20 percent for residuals 
of a left middle finger sympathectomy, to include an 
increased rating on an extraschedular basis, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Veteran's claim for an increased rating for left finger 
sympathectomy stems from a disagreement with the initial 
rating assigned in the March 2003 rating decision which 
granted service connection for that disability.  

The RO initially provided the Veteran with VCAA notice of the 
evidence necessary to substantiate his increased rating claim 
in a May 2006 letter.  Because the Veteran's claim stems from 
a notice of disagreement submitted in July 2003, it was not 
possible to provide the Veteran with VCAA notice on his 
increased rating claim prior to the rating decision on 
appeal.  Following the May 2006 notice, the Veteran's claim 
was readjudicated in Supplemental Statements of the Case.

The requirements of the duty to assist have been met with 
respect to the claim being decided.  The pertinent records 
identified by the Veteran have been obtained and associated 
with the claims file.  The Veteran has been afforded several 
VA examinations.  The Board has obtained an opinion from the 
Director of Compensation and Pension regarding extraschedular 
consideration.  

For these reasons, the Board finds that the requirements of 
the duties to notify under the VCAA have been met with 
respect to the claim being decided, and remands for 
additional development and notice are not necessary.


II.  Factual Background

The Veteran had a VA examination in August 2003.  The 
examination report indicated that the Veteran is right-hand 
dominant.  The examiner reviewed the claims file.  It was 
noted that that the Veteran had experienced progressive 
problems with his left middle finger since 1997, when his 
left middle finger began to turn white in cold weather.  The 
examination report noted that the Veteran underwent a 
sympathectomy in 1998.  Since the operation, the Veteran 
continued to have problems with the finger stinging and 
turning white in cold weather.  The examination report noted 
that pressure on the finger also caused the reproduction of 
symptoms.  The Veteran reported that he experienced symptoms 
year-round, not only due to cold weather but due to any kind 
of pressure on the finger.  The Veteran reported that he was 
not able to use the left hand for lifting or opening bottles 
and could not drive with the left hand.

The examiner diagnosed Raynaud's phenomenon of the middle 
finger of the left hand.  The examiner noted hypersensitivity 
to the nerves of the middle finger of the left hand 
postoperatively.  It was noted that this is a functional 
problem that affected the Veteran at work, as he could no 
longer handle files with his left hand and had to compensate 
with the right hand.  The examiner noted that the Veteran 
could not open a car door, drive a car or open a bottle with 
the left hand.

Upon VA examination in May 2006,  the Veteran reported 
increased sensitivity in the finger.  The Veteran reported 
that the severity of the pain in his left middle finger when 
struck was a 9.5 on a scale of 10.  The Veteran reported that 
his left finger disability caused functional limitations with 
opening jars and grasping objects and driving.   

Upon physical examination of the hand, the examiner noted a 
shock sensation with brush strokes of the palm area.  The 
examiner diagnosed residuals of palmar z-plasty, left middle 
finger.

In May 2008, the Veteran had a neurological examination of 
the hand.  Physical examination revealed normal strength 
throughout.  Reflexes were +2 throughout.  Sensory testing 
revealed altered sensation to even slight touch over the palm 
of the left hand along the left middle finger both ventrally 
and dorsally.  The examiner indicated that motor testing was 
grossly intact.  The examiner diagnosed neuralgia with 
hypersensitivity to the left middle finger and palm of the 
hand, status post sympathectomy for symptoms of altered 
circulation in the left middle finger.  The examiner noted 
that the Veteran continued to have hypersensitivity, even to 
the slightest touch, which limited the use of the left hand 
for grasping.

A report of a May 2008 orthopedic examination noted the 
Veteran's report of some increase in sensitivity in the ring 
finger.  The Veteran reported that he was very cautious about 
bumping his hand.  He did not have any pain in the middle 
finger when at rest.  The Veteran reported that he 
experienced electrical sensation and pain up to 10 on a scale 
of 1 to 10 if his finger was bumped or tapped the wrong way.  
As a result of this, he was very cautious and sensitive with 
the use of his left hand.  

Upon VA examination in May 2009, the Veteran complained of a 
tingling sensation in the left third finger.  The Veteran 
reported that his symptoms were aggravated when someone 
touched the finger.  On neurological examination, there was 
mild weakness of the left third finger.   The examiner 
indicated that other neurological examinations, including 
cranial, cerebellar, motor, sensory and reflexes were within 
normal limits.  The examiner diagnosed complex regional pain 
syndrome.

The Veteran had a VA examination for scars in August 2009.  
Physical examination revealed a scar on the left midpalm and 
third digit (long finger). The scar was due to surgery in 
1999.  The examiner noted that the scar was a half centimeter 
in width and 9.5 centimeters in length.  The scar was painful 
and superficial.  There was no inflammation, edema, or keloid 
formation and no other disabling effects associated with the 
scar.  The examiner diagnosed a hypersensitive scar, left 
hand and long finger.

By rating action in March 2010, service connection was 
granted for a scar of the left long finger, assigned a 10 
percent evaluation from August 25, 2009.  


III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a March 2003 rating decision, the RO granted service 
connection for left middle finger sympathectomy and assigned 
an initial evaluation of 10 percent, pursuant to Diagnostic 
Code 8515.  

VA records reflect that the Veteran is right-hand dominant.  
Accordingly, in evaluating the Veteran's disability, the 
Board will consider the rating criteria pertaining to the 
minor hand.  

Diagnostic Code 8515 applies to paralysis of the median 
nerve.  A 10 percent rating is assignable for mild incomplete 
paralysis of the median nerve, minor extremity.  A 20 percent 
rating is assignable for moderate incomplete paralysis, and a 
40 percent rating is assignable for severe incomplete 
paralysis.  A 60 percent evaluation, the maximum available 
under the Diagnostic Code, is assignable for complete 
paralysis of the median nerve of the minor extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009).  

The rating criteria provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or for 
sciatic nerve involvement, for moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so at to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at an elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (2009).

In a June 2004 rating decision, the RO increased the 
evaluation for the Veteran's disability to 20 percent under 
Diagnostic Code 5154.  The RO rated the Veteran's finger 
disability analogous to amputation of the long finger with 
metacarpal resection involving loss of use of more than one-
half the bone.  An evaluation of 20 percent is the maximum 
assignable under Diagnostic Code 5154.  This evaluation is 
assignable for amputation of the long finger with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, Diagnostic Code 5154 (2009). 

The record reflects that the Veteran is in receipt of the 
maximum evaluation for his disability under either of the 
applicable diagnostic codes.  The rating schedule provides 
that a maximum evaluation of 20 percent is assignable for 
amputation of the long finger of the minor extremity.  A 20 
percent evaluation is also the maximum assignable for 
neuralgia of the median nerve of the minor extremity.  See 38 
C.F.R. § 4.124 and Diagnostic Code 8515, supra.   A rating in 
excess of 20 percent is not assignable under Diagnostic Code 
8515, as the record does not contain any findings of neuritis 
or paralysis of the median of nerve.  Thus, a 20 percent 
rating is the maximum assignable under either Diagnostic Code 
5154 or 8515.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, VA is authorized to 
refer exceptional cases to the Chief Benefits Director or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criteria for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 
§ 3.321(b) in the first instance; however, the Board is not 
precluded from raising the question, and in fact is obligated 
to liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board's 2007 remand found that referral for consideration 
of an extraschedular evaluation was warranted.  Pursuant to 
the November 2007 remand, the claims file was forwarded to 
the Director of VA's Compensation and Pension Service for 
review and consideration of an extraschedular rating.  In a 
March 2010 memorandum, the Director denied an extraschedular 
rating.  The Director noted that the impacts of the Veteran's 
left middle finger disability on his occupational activities 
included the following:  decreased manual dexterity; problems 
with lifting and carrying; difficulty reaching; decreased 
strength of the upper extremity and pain.  The Director noted 
that the Veteran's VA examinations showed fair grip of the 
left hand, good ranges of motion and normal neurologic 
findings.  The Director concluded that this disability did 
not markedly interfere with the Veteran's ability to work.   

It should further be noted that the Veteran was granted and 
additional 10 percent evaluation for the scar of the left 
long finger, hypersensitive/painful residual of surgery, by 
rating action of March 2010.  

The Board finds no basis to overturn the Director's 
determination regarding entitlement to an extraschedular 
rating.  The evidence demonstrates that the Veteran is 
unemployed; however, the evidence does not indicate that this 
is solely due to his service-connected left finger 
disability.  The Veteran has not contended that he is 
unemployed due to his service-connected left finger 
disability.  Because the evidence does not reflect that the 
Veteran's service-connected left finger disability results in 
such factors as marked interference with employment or 
frequent periods of hospitalization, the Board concludes that 
there is a preponderance of the evidence against the 
Veteran's claim for an extraschedular rating.  Accordingly, 
the Director's denial of an extraschedular rating for this 
disability is confirmed.  


ORDER

A rating in excess of 20 percent for residuals, left finger 
sympathectomy, is denied.

The denial of an increased rating for left finger 
sympathectomy on an extraschedular basis is confirmed.  


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim for an increased rating for an 
increased rating for macular microhole, left eye with 
associated operculum.

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In March 2010, the Compensation and Pension service reviewed 
the claims file, including VA examinations of May 2008 and 
September 2008 and determined that the Veteran's service-
connected eye disability did not cause marked interference 
with the Veteran's ability to work.  With regard to the May 
2008 and September 2008 VA examination reports, the opinion 
from the Compensation and Pension service found that the 
examinations indicated that the Veteran's disabilities affect 
his activities of daily living, but the Veteran is not 
severely limited and is able to work.  The opinion noted that 
the Veteran reported that he retired due to age and duration 
of work.  The Compensation and Pension service concluded that 
an extraschedular evaluation was not warranted.    

The March 2010 opinion by the Compensation and Pension 
Director considered the Veteran's ability to perform his 
occupation as a postal worker.  In a written statement dated 
in March 2010, the Veteran indicated the he had recently been 
employed in a position which involved inspecting trucks for 
defects.  He indicated that he retired from that job because 
of his eye problems. 

In light of the Veteran's statement regarding the effect of 
his eye disability on his employment, the Board finds that 
the case should be referred back to the Director of 
Compensation and Pension for an addendum opinion that 
considers the occupational impacts in his most recent 
employment.   


Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should refer the issue 
of entitlement to an increased rating 
for  increased rating for macular 
microhole, left eye with associated 
operculum for an addendum to the March 
2010 opinion.  The RO should request 
that the examiner provide an addendum 
opinion regarding entitlement to an 
extraschedular evaluation.  The 
Director's opinion should consider the 
additional evidence submitted by the 
Veteran regarding his employment.

2.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement 
of the case and should have an 
applicable opportunity to respond. The 
case should then be returned to the 
Board.
 
   



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


